IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-63,955-02, WR-63,955-03


EX PARTE TIMOTHY SCOTT





HABEAS CORPUS APPLICATION
FROM CAUSE NOS. 01CR2001-83 AND 01CR2002-83 IN THE 405TH JUDICIAL
DISTRICT COURT OF GALVESTON COUNTY 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of two charges
of indecency with a child, and sentenced to imprisonment for forty years. 
	On August 23, 2005, the trial court entered an order designating issues, requiring Applicant's
trial and appellate counsel to submit an affidavit responding to Applicant's claims.  The habeas
records have been forwarded to this Court prematurely. We remand these applications to Galveston
County to allow the trial judge to obtain affidavits, conduct any necessary hearings, and enter
findings of fact and conclusions of law.
	The District Clerk of Galveston County is ordered to forward these applications to this Court
after the judge of the 405th Judicial District Court enters  findings of fact and conclusions of law
within sixty days.
 IT IS SO ORDERED THIS THE 14th DAY OF JUNE, 2006.
DO NOT PUBLISH